Russell, J.
To entitle a plaintiff in certiorari to another trial, he must show error in the trial under review. The plaintiff in the lower court (the defendant in certiorari) foreclosed a mortgage, and the defendant interposed an affidavit of illegality, based solely upon the ground that the property upon which the levy was made was homestead property and exempt from the debt for which the mortgage was given. The mortgage contained a waiver of homestead, and the record does not disclose any evidence tending to show that the nature of the exemption conferred by the homestead was such as to defeat the lien of the mortgage. The property having been found subject in the justice’s court, the burden was upon the plaintiff in certiorari to show some legal reason why this judgment was erroneous. Having failed to show error in the judgment, the certiorari should have been overruled. Judgment reversed.